Citation Nr: 1744886	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  17-42 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1959 and September 1960 to September 1977.  

The claim was denied in April 2015.  In October 2015, the Veteran offered an alternative argument based on secondary service-connection.  As he submitted material evidence of a new theory of entitlement within one year of the rating decision, the April 2015 rating decision was not final, and the issue on appeal includes whether a right knee disorder was secondary to service-connected left knee disability.  See 38 C.F.R. § 3.156(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran is service-connected for a left knee disability.

2. A right knee disorder is a result of the left knee disability.  


CONCLUSION OF LAW

A right knee disorder is secondary to service-connected left knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In an October 2015 statement, the Veteran maintained that his right knee was injured and exacerbated by the change in gait pattern to protect and compensate for his service-connected left knee.  Additionally, he asserts that both knees were injured due to continuous running on asphalt in combat boots during service.  

Service treatment records are silent for any complaints or treatment for a right knee disorder.  Post-service records reveal that the Veteran was diagnosed with endstage degenerative joint disease and due to the severity of his symptoms, underwent a right knee replacement in June 2014.    

Although the Veteran contends his right knee disorder is related to service, the preponderance of the evidence is against a finding of direct incurrence in service.  Indeed, the evidence of record does not include any medical opinion relating the Veteran's right knee disorder directly to his active service.  Moreover, he asserted during his July 2016 VA examination that his right knee pain started in 2013, 36 years after service.  Therefore, direct service connection is denied.

However, the evidence shows that the Veteran's right knee disorder is secondary to his service-connected left knee disability.  Indeed, a June 2015 statement from Dr. E. states that "due to the history of osteoarthritis of his left knee, [the Veteran] had limited painful ambulation.  This then caused an abnormal gait pattern that developed into endstage osteoarthritis of the right knee."  He elaborated that the Veteran's right knee had degenerated to the point that surgery was required.  This evidence is supportive of the claim.

On the other hand, the July 2016 VA examiner found it was less likely than not that the Veteran's right knee disorder was proximately due to or the result of his service-connected left knee disability.  This evidence weighs against the claim.

Therefore, there are opinions weighing for and against the claim.  In such cases, the benefit of the doubt is in favor of the Veteran.  As such, service connection for a right knee disorder as secondary to service-connected left knee disability is warranted and the appeal is granted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  



ORDER

Service connection for a right knee disorder, as secondary to service-connected left knee disability, is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


